Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “ optionally one or more…” is indefinite as it confuses the scope of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491) and Bitler et al.
Kendra et al shows a method of roofing an existing roof system including a roof substrate, the method comprising: providing a membrane composite, where the composite includes a polymeric membrane (12) and a pressure sensitive adhesive layer (14; par 38 line 2) disposed on a planar surface of the membrane, a release member (16 ) removably attached to the pressure-sensitive adhesive layer, the adhesive layer (14) being applied to the membrane as a hot-melt adhesive (par 41) and being at least partially cured by UV radiation, the composite further comprising a release member (16) removably attached to the adhesive layer; ), removing the release member from said composite; and adhering the composite to the existing substrate by mating the adhesive layer to the substrate, where said membrane of said composite is an EPDM membrane, where said membrane of said composite is a TPO membrane.  

Schoenke discloses a membrane being adhesively connected to a substrate, the substrate being either a new roof substrate or a membrane (asphalt impregnated felt) to protect the roof against the element, the substrate being polymeric ( col 1-2, lines 50-27).
Bitler et al (par 29) disclose a hot melt adhesive composition being polyacrylate elastomer.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s structure to show the substrate being a polymeric membrane as taught by Schoenke in order to provide a new roof for an existing roof membrane to further protect the building against the elements, and one having ordinary skill in the art would have found it obvious to modify Kendra et al’s steps to show the steps of removing debris from the existing membrane; after said step of removing debris, washing the existing membrane would enhance the attachment of the new roofing system to the existing system, one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structures to show the adhesive being polyacrylate as taught by Bitler et al as polyacrylate is a well-known readily available material having needed properties for roofing construction.
Kendra et al as modified shows all the claimed limitations.  The claimed method steps would have been the obvious method steps of reroofing an existing roof system with Kendra et al’s modified structures.  

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structures to show the existing membrane being an EPDM or a TPO membrane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  One having ordinary skill thus would found it obvious to make a roofing material connected to the substrate made of EPDM or a TPO membrane as they are well known and readily roofing material.
Claims 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491) as applied to claim 7 and further in view of Bitler et al (5665822).
Per claim 9-10, Kendra et al as modified shows all the claimed limitations except for the step of removing debris includes blowing the debris with a power blower, where said step of washing includes applying water and a cleaning solution.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structure and construction steps to include show the step of removing debris includes blowing the debris with a power blower, where said step of washing includes applying water and a cleaning solution as the steps would enhance the attachment of the new roofing system to the existing system.
Claims 11-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491).	
Kendra et al as modified shows all the claimed limitations except for where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.0 pli, where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.5 pli, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 0.5 hour, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 1.0 hour.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structure and construction steps to include show said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.0 pli, where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.5 pli, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 0.5 hour, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 1.0 hour since one having ordinary skill in the art would have found it obvious to choose the composite having the needed peel strength, bond strength needed to provide proper and long last protection for the building.



Claims 7, 19-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491) and McJunkins et al (2017/0210091.
Kendra et al shows a method of roofing an existing roof system including a roof substrate, the method comprising: providing a membrane composite, where the composite includes a polymeric membrane (12) and a pressure sensitive adhesive layer (14; par 38 line 2) disposed on a planar surface of the membrane, the adhesive layer (14) being applied to the membrane as a hot-melt adhesive (par 41) and being at least partially cured by UV radiation, the composite further comprising a release member (16) removably attached to the adhesive layer; ), removing the release member from said composite; and adhering the composite to the existing substrate by mating the adhesive layer to the substrate, where said membrane of said composite is an EPDM membrane, where said membrane of said composite is a TPO membrane.
Kendra et al does not show the substrate comprising a polymeric membrane, the steps of removing debris from the existing membrane; after said step of removing debris, washing the existing membrane, the adhesive being polyacrylate.
Schoenke discloses a membrane being adhesively connected to a substrate, the substrate being either a new roof substrate or a polymeric membrane (asphalt impregnated felt; col 1-2, lines 50-27) to protect the roof against the element.
McJunkins et al discloses the well-known use of pressure sensitive polyacrylate hot melt adhesive layer used to connect parts together to be used on roof, the adhesive is individually hydrogen or a hydrocarbyl group, the polyacrylate being a homopolymer 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s structure to show the substrate being a membrane as taught by Schoenke in order to provide a new roof for an existing roof membrane to further protect the building against the elements, and one having ordinary skill in the art would have found it obvious to modify Kendra et al’s steps to show the steps of removing debris from the existing membrane; after said step of removing debris, washing the existing membrane would enhance the attachment of the new roofing system to the existing system, one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structures to show the pressure sensitive polyacrylate hot melt adhesive layer used to connect parts together to be used on roof, the adhesive is individually hydrogen or a hydrocarbyl group, the polyacrylate being a homopolymer (pars 27-28) as taught by McJunkins et al in order to provide strong bonding strength and withstand strong wind uplift forces (paragraph 16).
Kendra et al as modified shows all the claimed limitations.  The claimed method steps would have been the obvious method steps of reroofing an existing roof system with Kendra et al’s modified structures.  
Per claims 19-22, Kendra as modified by Mcjunkins et al further shows 
The polyacrylate includes hydrogen or a hydrocarbyl group, the polyacrylate being a homopolymer, the polyacrylate being a co-polymer and includes at least two different R and/or two different R2 throughout the polymer chain (see par 27 of McJunkins).

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491) as applied to claim 7 and further in view of Bitler et al (5665822).
Kendra et al as modified shows all the claimed limitations except for the pressure sensitive adhesive layer having a thickness of about 4 to about 12 mil.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structure to show the pressure sensitive adhesive layer having a thickness of about 4 to about 12 mil since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kendra et al’s teaching to show the claimed thickness as one having ordinary skill in the art would have found it obvious to make the layer as thick as needed to provide supporting bonding for the roof membrane.  
Response to Arguments
Applicant's arguments filed 10/25/2021 to claims 7, 9-22 have been fully considered but they are not persuasive.
Applicant’s Declaration under 1.130 is acknowledged.  However, it is found that the Declaration does not overcome the rejections based on the references as set forth above.
existing roof.  An existing roof is well known to have a membrane layer plus shingles.  Combining Kendra with Schoenke resulting in Kendra roof being covered with a new layer for roof replacement/fixing.  
With respect to Bitler, the reference teaches the use of a composition being polyacrylate elastomer.  The claim states “ polyacrylate elastomer”.  The reference thus teaches the claimed limitation.  With respect to applicant stating “ common and ordinary sense”,  it is unclear what would constitute applicant’s limitation of “polyacrylate elastomer” to meet the “ common and ordinary sense”.  If applicant means the “polyacrylate elastomer” to include any specific composition, applicant is encouraged to specifically state the composition in the claim.  
Kendra being modified by Bitler, examiner respectfully states that the references when combined shows the claimed structural limitations.  Kendra as modified results in an adhesive that provide the same function of mounting the membrane to the roof.  One having ordinary skill in the art thus would find it obvious to substitute one type of adhesive for another.
With respect to the motivation to combine Kendra with Bitler, examiner respectfully states that is a well-known readily available material having needed properties for roofing construction.  One having ordinary skill in the art would have found it obvious to choose a suitable well known adhesive for bonding roof structures together.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

11/19/2021